FILE COPY




                                   No. 07-14-00368-CR


Alberto Ruiz                                 §     From the 69th District Court of
  Appellant                                          Moore County
                                             §
v.                                                 March 4, 2015
                                             §
The State of Texas                                 Opinion by Justice Campbell
 Appellee                                    §



                                   J U D G M E N T

       Pursuant to the opinion of the Court dated March 4, 2015, it is ordered, adjudged

and decreed that this appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo